ACCEPTED
                                                                                 01-14-00703
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       10/2/2015 12:39:00 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                       No. 01–14–00703–CV
 _______________________________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                 IN THE FIRST COURT OF APPEALS         HOUSTON, TEXAS
                         HOUSTON, TEXAS            10/2/2015 12:39:00 PM
  ______________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                            Clerk
                        CHRISTOPH HENKEL,
                             Appellant,

                                   v.

        EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ,
                            Appellees.
 _______________________________________________________________

       On Appeal from the 215th District Court of Harris County, Texas,
                      Hon. Elaine H. Palmer, presiding
                     Trial Court Cause No. 2011–44058
__________________________________________________________________

                     NOTICE OF APPEARANCE



           QUINN EMANUEL URQUHART & SULLIVAN, LLP

                             Charles Eskridge
                         Texas Bar No. 06666350
                   charleseskridge@quinnemanuel.com
                               Emily Smith
                         Texas Bar No. 24083876
                     emilysmith@quinnemanuel.com
                      711 Louisiana Street, Suite 500
                           Houston, TX 77002
                         Telephone: 713.221.7000
                         Facsimile: 713.221.7100
      Appellant Christoph Henkel files this Notice of Appearance in accordance

with TEX. R. APP. P. 6.1 and hereby notifies the Court and all parties of record that

the following attorneys are appearing for Appellant in the above-referenced matter

and should be added to any electronic notices:

Charles Eskridge
Texas Bar No. 06666350
charleseskridge@quinnemanuel.com

Emily Smith
Texas Bar No. 20483876
emilysmith@quinnemanuel.com


      Charles Eskridge shall be designated as lead counsel for Appellant.



                                       Respectfully submitted,

                                       QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP

                                       By:   /s/ Charles Eskridge
                                             Charles Eskridge
                                             Texas Bar No. 06666350
                                             Emily Smith
                                             Texas Bar No. 20483876
                                             711 Louisiana Street, Suite 500
                                             Houston, Texas 77002
                                             (713) 221–7000
                                             (713) 221–7200 Fax




                                         2
AHMAD, ZAVITSANOS, ANAIPAKOS,
ALAVI & MENSING, P.C.

By:   /s/ Jane Langdell Robinson
      Jane Langdell Robinson
      Texas Bar No. 24062970
      Jamie Aycock
      Texas Bar No. 24050241
      1221 McKinney Street, Suite 3460
      Houston, Texas 77010
      (713) 655–1101
      (713) 655–0062 Fax

ATTORNEYS FOR APPELLANT
CHRISTOPH HENKEL




  3
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on October 2, 2015, by the electronic filing manager and/or by facsimile:

F. Eric Fryar, Texas Bar No. 07495770
eric@fryarlawfirm.com
Matthew Buschi, Texas Bar No. 24064982
mbuschi@fryarlawfirm.com
Christina Richardson, Texas Bar No. 24070495
crichardson@fryarlawfirm.com
FRYAR LAW FIRM, P.C.
1001 Texas Avenue, 14th Floor
Houston, Texas 77002
Telephone: 281.715.6396
Facsimile: 281.715.6397

ATTORNEYS FOR ALL
INTERVENORS/PLAINTIFFS

Kelley M. Keller, Texas Bar No. 11198240
kkeller@ellison-keller.com
Tracey N. Ellison, Texas Bar No. 15054720
tellison@ellison-keller.com
ELLISON KELLER
5120 Woodway Drive, Suite 6019
Houston, Texas 77056
Telephone: 713.266.820
Facsimile: 713.266.8201

ATTORNEYS FOR APPELLEES
EMJO INVESTMENTS, LTD. AND
H.J. VON DER GOLTZ



                                             /s/ Charles Eskridge
                                             Charles Eskridge
                                         4